912 N.E.2d 1230 (2009)
Jesse BUTLER, movant,
v.
Hon. John J. BOWMAN, Justice of the Appellate Court, Second District, et al., respondents.
No. 108838.
Supreme Court of Illinois.
September 15, 2009.
Motion by movant for this Court to issue an order clarifying its August 11, 2009, *1231 order allowing movant's motion for supervisory order. Motion allowed. The Appellate Court, Second District, is directed additionally to vacate its summary order of March 24, 2009, dismissing the appeal in People v. Butler, No. 2-07-0357 and 2-07-0549 (03/24/09) (cons.), to reinstate this appeal, and to consider the appeal on the merits.
Order entered by the Court.